Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. George Kaplan on May 23, 2022.
The application has been amended as follows:
IN THE CLAIMS
1. (Currently Amended)	A tool clamping method for 
	a clamping member for clamping and holding a tool; 
	a holder body having, at a leading end thereof, a receiving portion for receiving the clamping member along an axis; and
	an operational member for attaching the clamping member to the holder body; said method comprising the steps of
	inserting the tool into the clamping member,
	axially pressing the clamping member into clamping engagement with the housing body activating ,[[;]]  
	during the clamping operation, applying vibration as the clamping member is axially pressed into engagement with the clamping tool, to axially align the clamping member with the holder body, and
	ceasing vibration application when the clamping is completed. 

	
	6. (Currently Amended) A tool holder comprising: 
	a clamping member for holding by clamping a tool; 
	a holder body having, at a leading end thereof, a receiving portion for receiving the clamping member along an axis; 
	an operational member for attaching the clamping member to the holder body[[;]]  
	and clamping the tool by activating 
	a vibration generator positioned as the clamping member is slid into contact with the holder body to axially align the clamping member with the holder body when the clamping member clamps the tool during the clamping operation. 

	13. (New) The tool holder of claim 6, wherein the clamping member is in the form of a cylinder having an inner channel for receiving the tool, and an outer surface of progressively radially decreasing diameter in an axial direction from a leading end thereof, and
	the holder body has a tapered inner circumferential face progressively radially expanding in an axial direction towards the leading end thereof, to receive the clamping member.

	14. (New) The tool holder of claim 13, wherein the holding member includes a rotatable nut configured to encompass outer portions of both said clamping member and holder body and secure the holder body and clamping member together upon rotation and axial movement of the nut.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a method and apparatus for clamping a tool to a tool holder wherein a vibration generator is used to apply vibration to a portion of the clamping member and the holder body causing the clamping member to slid into contact with the holder body to axially align the clamping member with the holder body when the clamping member clamps the tool.  The closest prior art of record Hilzinger US 2012/0200048 discloses the structure of a clamping tool having a vibration source, however, the vibration source is used for imparting a vibration to the tool for processing a workpiece (i.e. chisel, jackhammer) the vibration source is not capable of providing a means for causing the clamping member to slide into contact with the holder body to axially align the clamping member with the holder body as claimed.  For the above reasons the claims overcome the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723